Citation Nr: 1453594	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bronchial disorder (also claimed as asthma), to include as secondary to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini



INTRODUCTION

The Veteran had active military service from April 1980 to April 1984, from December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified service in the United States Air Force Reserve.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision the RO, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for a bronchial disorder (also claimed as asthma).

In August 2007, the Board reopened the Veteran's claim finding new and material evidence had been submitted.  However, the Board denied the underlying claim for service connection for a bronchial disorder on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2009 Joint Motion for Remand and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  

In October 2009, the Board remanded the claim for additional development to include scheduling a VA examination.  In June 2012 and again in March 2013 the Board remanded the Veteran's claim for additional development pertaining to a medical opinion request.  Following development in April 2013, the RO issued a supplemental statement of case (SSOC) in June 2013.  

In an August 2013 decision the Board denied the Veteran's claim.  The Veteran filed a timely appeal to the Court.  Per a June 2014 Joint Motion for Vacatur and Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  In a September 2014 letter, the Board notified the Veteran and her representative of the Court's decision and invited the submission of additional argument and/or evidence in support of the claim on appeal.  Later in September 2014, the Veteran's representative submitted additional argument in the form of a post-remand brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the above-noted August 2013 decision, the Board denied the Veteran's claim for service connection both on a direct basis and as secondary to service-connected disability.  The Board's decision relied upon an April 2013 VA medical opinion (reported in an April 2013 disability benefits questionnaire (DBQ)) which documented the VA examiner's review of the Veteran's multiple claims folders.  The VA examiner also considered and cited to the Veteran's medical history with regard to the bronchial condition claimed.  

As to her opinions, the examiner diagnosed the Veteran's claimed bronchial disorder (also claimed as asthma, bronchospastic cough) as asthmatic bronchitis.  She checked the box on the examination form indicating that "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  She also answered "no" to the question of whether it was as likely as not (a 50 percent probability or greater) that the claimed condition either had its onset during the Veteran's first period of active duty (April 1980 to April 1984) or that it otherwise etiologically related to the first period of service.  

The examiner explained that the Veteran's service treatment records (STRs) during the first period of active service (to include a service separation medical examination) were silent for a bronchial disorder and that any upper respiratory infection (URI) noted in the Veteran's STRs resolved without residuals.  The examiner also commented that episodic URIs were not uncommon for the general population and were transient in nature.  She added that the preponderance of medical evidence did not support episodic URI as a proximate cause of asthmatic bronchitis.  

With respect to the question of whether the claimed condition pre-existing the Veteran's second period of active service (December 1990 to September 1991), the examiner commented "no," explaining that there was no supporting medical record documentation.  She also answered "no" to the question of whether it was as likely as not that any such disability either had its onset during the Veteran's second period of active service or was otherwise etiologically related to the second period of active service.  The VA examiner explained that the Veteran's STRs during the second period of active service were also silent for a bronchial disorder and that two to three episodes of episodic bronchitis/URI, noted in the Veteran's STRs, was not uncommon for the general population.  She again added that the preponderance of medical evidence did not support episodic bronchitis or URI as a proximate cause of asthmatic bronchitis.  

Otherwise, the VA examiner did conclude that a bronchial condition pre-existed the Veteran's third period of active service (September 2001 to September 2004).  The examiner commented that asthmatic bronchitis was "clearly diagnosed" in 1994-95, and the diagnosis was supported by PFTs dated in April 1994 and February 1995 which showed mild obstructive defect and small airway disease.  The examiner also commented that while the Veteran's bronchial condition clearly and unmistakably pre-existed her third period of service, the bronchial condition (asthma or asthmatic bronchitis) was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  

The Board notes that the parties to the June 2014 JMR found that the Board erred when it relied on the above noted medical opinion(s) from the April 2013 VA examiner in denying the Veteran's claim.  In the JMR questions were raised as to the standard the VA examiner used in addressing the Veteran's claim.  In particular, the JMR noted,

Here, the examiner in support of her unfavorable conclusion regarding etiology appears to have relied upon two potentially competing likelihoods.  In response to the instruction to choose the statement that "most closely approximates the etiology of the claimed condition" she marked the choice for "less likely than not" related to service.  She then immediately thereafter indicated "No," it was not a 50% probability or greater.  However, she went on to explain that the preponderance of medical evidence does not support a proximately causal relationship between Appellant's in-service episodic upper-respiratory infection and her current asthmatic bronchitis.  However, the "preponderance of the evidence" (a legal term) need not support a relationship; the evidence need be only in equipoise.  

The Board has again reviewed the VA examiner's opinion and considered the above JMR discussion.  While it is true as pointed out in the JMR that "the evidence need be only in equipoise," if the preponderance of the evidence is found to be against a claim, or in the present case a "relationship," it necessarily follows that the evidence is not in equipoise.  See e.g. Ortiz v. Principi, 274 F .3d 1361, 1365 (Fed. Cir. 2001) (benefit of the doubt rule is inapplicable when the Board determines the preponderance of the evidence is against the claimant).  Here, the VA examiner clearly concluded that there was a less than 50 percent probability that the Veteran's diagnosed asthmatic bronchitis was related to the first period of active service or that it pre-existed the second period of active service.  The VA examiner also concluded that the disability, found to pre-exist the Veteran's third period of active service, was not aggravated during the third period of active service.  While the examiner did use a legal term (preponderance) in concluding that the evidence did not support episodic bronchitis or URI as a proximate cause of asthmatic bronchitis, the Board reasonably interprets the use of "preponderance of medical evidence" as a means to explain why the VA examiner had not found the evidence as being in equipoise (i.e. as likely as not) and thus supporting any relationship.  Therefore, the Board does not necessarily find two potentially competing likelihoods or, for that matter, ambiguity.  

Notwithstanding the Board's discussion, above, to avoid any possible misinterpretation by the Board of the April 2013 VA examiner's medical opinion the claim on appeal will be remanded for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims folders should be referred back to the VA examiner who conducted the April 2013 VA examination of the Veteran and offered medical opinion(s) concerning the Veteran's bronchial disorder (to include asthma) and whether the disorder was related to or aggravated by her period of service.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner is advised that her use of the language "preponderance of medical evidence" (a legal term) in her April 2013 VA (DBQ) examination has raised concerns in the parties of a Joint Motion for Remand and Vacatur about the standard she applied in assessing the Veteran's disability claim and whether the claimed disability (diagnosed by the VA examiner as asthmatic bronchitis) was related to service and/or had been aggravated by service.  

The examiner is asked to review her April 2013 VA (DBQ) examination report, in particular, the following two comments:

1.  The preponderance of medical evidence does not support episodic URI as a proximate cause of [asthmatic bronchitis].  

2.  The preponderance of medical evidence does not support episodic bronchitis/URI as a proximate cause of [asthmatic bronchitis].  

It would be helpful to the Board if the VA examiner clarified her comments, above, using the standards less likely than not (less than 50 percent probability) or as likely as not (a 50 percent probability or greater).  She is also invited to provide any additional explanation or discussion in support of her comments.  

If the VA examiner who conducted the April 2013 VA (DBQ) examination is not available to provide an addendum, make arrangements for the Veteran to be re-examined and the new examiner should be asked to review the claims folders, to include the April 2013 VA (DBQ) examination report.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  For any bronchial disorder diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder either had its onset during the Veteran's first period of active service (April 1980 to April 1984) or is otherwise etiologically related to that service period?

(b) If any such currently diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's first period of active duty service, did such disorder clearly and unmistakably preexist her second period of active duty service (December 1990 to September 1991)?  

If so, was such disorder clearly and unmistakably not aggravated by any incident during that second period of active duty? [Aggravation means permanently worsened beyond normal progression.]

(c) If a currently diagnosed bronchial disorder was found not to have originated in, or be otherwise related to, the Veteran's first period of active duty (April 1980 to April 1981) or to have preexisted her second period of active duty (December 1990 to September 1991), is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder either had its onset during the Veteran's second period of active duty or is otherwise etiologically related to that second service period?

(d) If any such currently diagnosed disorder was found not to have had its onset in, or be otherwise related to, the Veteran's second period of active duty service, did such disorder clearly and unmistakably preexist her third period of active duty service (September 2001 to September 2004)?  

If so, was such disorder clearly and unmistakably not aggravated by any incident during that third period of active duty? [Aggravation means permanently worsened beyond normal progression.]  

(e) If a currently diagnosed bronchial disorder was found not to have originated in, or be otherwise related to, the Veteran's second period of active duty (December 1990 to September 1991) or to have preexisted her third period of active duty (September 2001 to September 2004), is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder either had its onset during the Veteran's third period of active duty or is otherwise etiologically related to that third service period?

(f) If the answer to (a) through (e) is no, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed bronchial disorder was caused or aggravated by a service-connected disability?  

[Pertinent service-connected disabilities include: gastroesophageal disorder, ulcer, and hiatal hernia (30%); multiple sclerosis (30%); and headaches (10%).  Also, if the Veteran is found to have a bronchial disorder that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report and a rationale provided for that conclusion.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any benefit sought is denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



